--------------------------------------------------------------------------------

Exhibit 10.2


May 22, 2006




Mr. Ronald Rowan, CPA
2821 Soaring Peak Avenue
Henderson, NV 89052


Re:           Letter of Understanding regarding terms of employment offer


Dear Mr. Rowan:


This letter will verify the offer of employment that has been made to you:
Ronald Rowan (hereinafter “Employee”) has been offered the position of Chief
Financial Officer by Monarch Casino & Resort. Inc. (hereinafter
“Monarch”).  This document is a Letter of Understanding as to the terms of the
offered employment.


Employee’s first day of active employment (“Start Date”) is expected to be
Monday, June 19th 2006.  The starting base salary shall be $250,000 per annum to
be paid in bi-weekly increments of $9,615.38.  Employee is eligible for a
discretionary bonus of up to 20% of base salary per annum, which shall be paid
bi-annually.  Additional bonus may be awarded at the discretion of the Chief
Executive Officer.


The standard employee benefit coverage elections for the Employee and his
dependents shall be offered as of the start date, with the exception of the
401(k) Plan, which will be offered under terms consistent with the requirements
of the Plan Document.  Employee is solely responsible for completing enrollment
forms with the Human Resources Department within 30 days of start of employment.


100,000 stock option shares in Monarch Casino & Resort, Inc. will be awarded to
Employee on his Start Date, valued at the market closing price on the Employee’s
Start Date.  Said options will vest as follows:  33,333 on the anniversary of
issuance in 2009 and 2010, and 33,334 on the anniversary of issuance in
2011.  Employee will be eligible to receive additional stock option grants upon
his first vesting date in 2009, and each year thereafter, consistent with the
then applicable stock option award procedures for similarly situated
executives.  Presently, it is the Company’s procedure to replace options as they
vest with a like number of options, valued as of the date of the award, and
vesting three years in the future.  The stock option awards are governed by the
1993 Employee Stock Option Plan as Amended June 12, 2003.


Employee shall be eligible for two weeks of paid vacation upon completion of one
year of continuous full-time employment.  Employee also will be eligible for
additional time off with pay at the discretion of the Chief Executive Officer.


The Company will pay for expenses related to the cost of relocating Employee’s
family and belongings to Reno, NV, as outlined herein.  The Company will pay for
the cost of hiring a moving company to pack household belongings, including up
to three motor vehicles, and relocate to Reno, NV.  Employee will be responsible
for obtaining and submitting to the Director of Human Resources a minimum of two
bids for packing and moving household belongings and motor vehicles and the
Director of Human Resources will make arrangements for payment to the selected
moving company.  In addition, Employee will be reimbursed up to $3,000 for usual
and customary out of pocket relocation expenses.


Employee may use his Company credit card to purchase for his personal use a
maximum of six round trip airline tickets between Las Vegas and Reno, NV.  In
addition, Employee may also use his Company credit card for a one time purchase
of round trip airfare between Las Vegas and Reno, NV for himself, his spouse and
children.  The airfare provision described above is available for use until
August 31, 2006.

 
 

--------------------------------------------------------------------------------

 
 
The Company will pay the cost of rental for a furnished 2 bedroom/2 bathroom
apartment up through no later than August 31, 2006.  The Director of Human
Resources will procure the temporary rental and make arrangements for payment of
security and rent.  Should Employee locate and lease a temporary house before
August 31, 2006, Employee may direct Company to apply the apartment rental cost
to the cost of the temporary house.  Said supplemental payment of rent shall
cease the earlier of August 31, 2006, or when Employee closes escrow on the sale
of his existing home in Las Vegas, whichever occurs sooner.
 
Company will arrange for rent of a mid-size sedan or SUV up through no later
than August 31, 2006.


Employee will be employed “at-will,” as that term is construed by Nevada state
law.  However, in the event that Employee’s employment is terminated by Monarch
without cause, he will receive severance pay in the amount equal to his
then-applicable annual base salary in exchange for his waiver of any and all
causes of action against Monarch, its officers, directors, principals and
affiliates, arising from his employment.  If Employee’s employment is terminated
by Monarch for cause, he will not be entitled to any severance pay.  As used
herein, “for cause” termination is termination based upon any act by Employee
which is illegal, in violation of Monarch’s Corporate Business Ethics Policy,
amounts to gross neglect or abandonment of his professional responsibilities, or
as the result of Employee’s disqualification by a controlling regulatory
agency.  In consideration for said severance pay, Employee also agrees to be
bound by a non-compete provision, by the terms of which he agrees that for one
year after severance of employment with Monarch and receipt of severance pay, he
will not be employed by, contract with, or otherwise perform any services for
any gaming enterprise located within 250 miles of a gaming enterprise owned by
Monarch.


Monarch Casino & Resort, Inc.
         
By:
/s/ John Farahi
   
John Farahi
   
Chief Executive Officer
       
Date:
5/22/06
 



I accept the offer of employment as stated in this letter.
         
By:
/s/ Ronal Rowan
   
Ronald Rowan
       
Date:
5/22/06
 

 
 

--------------------------------------------------------------------------------